648 S.E.2d 212 (2007)
William Allen GAILEY, III
v.
TRIANGLE BILLIARDS & BLUES CLUB, INC., Jerry Sexton, Individually and in his capacity as an Owner, Officer and Director of Triangle Billiards & Blues Club, Inc., Susan Sexton, Individually and in her capacity as an Owner, Manager and Director of Triangle Billiards & Blues Club, Inc.
No. 611P06.
Supreme Court of North Carolina.
June 27, 2007.
Jerry B. Grimes, Lexington, for Triangle Billiards, et al.
David S. Doherty, Thomasville, for Gailey.
Prior report: ___ N.C.App. ___, 635 S.E.2d 482.

ORDER
Upon consideration of the petition filed on the 28th day of November 2006 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."